UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7551


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RASEAN BARKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:13-cr-00072-MFU-RSB-1; 7:16-
cv-80975-MFU-RSB)


Submitted: March 20, 2018                                         Decided: March 29, 2018


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rasean Barker, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States Attorney,
Abingdon, Virginia; Charlene Rene Day, Assistant United States Attorney, Roanoke,
Virginia; Jean Barrett Hudson, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rasean Barker seeks to appeal, prior to his resentencing, the district court’s order

granting him 28 U.S.C. § 2255 (2012) relief. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Barker seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. See Andrews v. United States, 373 U.S.

334, 340 (1963) (district court order granting a future resentencing is not immediately

appealable because it does not complete the § 2255 proceeding). Accordingly, we dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2